DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the specification at [0096] line 1, it appears 504 should be 502. In [0097] line 1, it appears 504 and 506 should be 502 and 504, respectively. In [0097] line 2, it appears 508 should be 506. In [0098, 0101, 0103-0106, 0109, 0113, 0115, 0116] it appears the marker 27 should be marker 47.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “patient image capture device” in claims 1, 7, and 8 with specification support in published [0068]; “input device” in claim 1 with support in [0114]; and “user image capture device” in claims 6 and 7 with support in [0073].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 5, “the signal received based on the actuation of the input handle” lacks antecedence (as claim 1 does not relate the “signal” to the “handle”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz Morales et al (US Pub 2016/0249992).
Re claim 1: Ruiz Morales discloses a robotic surgical system, comprising: 
a robotic arm including a surgical instrument [0020; see the “robot arm”]; 
a patient image capture device configured to capture images of a surgical site [0020; see the telecamera 14 that records the operating field]; 
a console [0018; see the control console 12] including: a display for displaying the captured images of the surgical site [0026; see the display screen 22], an input handle [0023; see the manipulators 17, 18], and an input device configured to be actuated and to provide a signal based on the actuation for causing the robotic surgical system to enter or exit a camera reposition mode [0037, 0038, 0061; see the pressing of confirmation pedal 20 or pushbutton 31 and see the screen selection areas 29]; and 
a controller coupled to the robotic arm, the patient image capture device, and the console (Fig 1; see the controllers 24, 30), the controller including: a processor [Fig 1, 0051; see processors 24, 41, 45], and memory coupled to the processor and having instructions stored thereon that, when executed by the processor [0027, 0051; see the implied memory for storing instructions for the computerized system], cause the controller to: 
in response to the signal received based on actuation of the input device, cause the robotic surgical system to enter the camera reposition mode [0061; wherein the selection of suitable area 29 and pressing of pushbutton or pedal enables control of movement of the telecamera], and 
when the robotic surgical system is in the camera reposition mode, disassociate actuation of the input handle from movement of the robotic arm [0035, 0037, 0061; wherein the movement of the gaze for larger displacement would disable the input handle since the foot pedal or pushbutton is said to activate camera movement control and not input handle control], and
track a position of a user’s head [0057, 0061; see the moving of the face that is a tracking of the head].
Re claims 2, 3: The input device includes a button on the input handle or a foot pedal [0037, 0061; see the pushbutton and confirmation pedal].
Re claims 4, 5: The memory has further instructions stored thereon that, when executed by the processor, cause the controller to:
enter the camera reposition mode in response to receiving a first signal based on a first actuation of the foot pedal being depressed [0061; wherein the pressing of pedal enables control of movement of the telecamera via a first signal], and
exit the camera reposition mode in response to receiving a second signal based on a second actuation of the foot pedal within a predetermined time of the receiving of the first signal, with the foot pedal being released [0037, 0061; see the pressing of foot pedal to control (i.e. enter/exit) the camera positioning mode].
Re claims 6, 7: A user image capture device configured to capture images of the user for tracking a motion of the user’s head [0046, Figs 1, 2; see the tracking system 21 that records spatially offset pictures of the surgeon’s eyes to determine gaze direction] and the memory has further instructions stored thereon that, when executed by the processor, cause the controller to:
detect the position of the user’s head from images of the user captured by the user image capture device [0046; see the determination of gaze which includes position of the user’s head determined from spatially offset pictures];
determine from the captured images of the user whether a left or right tilt of the user’s head has occurred [0046; see the gaze which indicates eye and head positioning (i.e. tilt)]]; and
in response to a determination that the tilt of the user’s head is a left tilt or a right tilt, cause the patient image capture device to correspondingly pan to the left or to the right [0061; see the movements of gaze displacing the viewing frame on the screen].

Re claim 9: The memory has further instructions stored thereon that, when executed by the processor, cause the controller to, when in the camera reposition mode, increase a scaling factor between a signal received based on actuation of the input handle and an output movement by the surgical instrument [0061; see the “enlargement” which corresponds to an increase of a scaling function based on actuation of the input handle (i.e. pushbutton) and corresponding movement of the instrument].
Re claim 10: The memory has further instructions stored thereon that, when executed by the processor, cause the controller to, when the robotic surgical system is in the camera reposition mode, provide at least one of a force feedback signal or a torque feedback signal to reduce an output movement by the surgical instrument corresponding to the signal received based on the actuation of the input handle to prevent manipulation of the input handle from moving the surgical instrument [0023, 0049; see the “reactive”/tactile interface which utilizes a force feedback signal or torque signal which may stop or limit the output movement].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales et al (US Pub 2016/0249992), as applied to claim 6, in view of Cleveland (US Pub 2014/0092268 -cited by applicant).
Re claim 8: Ruiz Morales discloses all features including tracking a user’s head but do not disclose a memory has further instructions stored thereon that, when executed by the processor, cause the controller to: detect the position of the user’s head from the captured images of the user; determine whether a roll of the user’s head has occurred; and in response to the determination of the roll of the user’s head, cause the patient image capture device to roll in a motion corresponding to the roll of the user’s head. However, Cleveland teaches of eye/head controls for camera pointing including a controller to: detect the position of the user’s head from the captured images of the user [0016, 0060; see the camera to obtain images of the user]; determine whether a roll of the user’s head has occurred [0051; see the “roll” spatial orientation fo the user]; and in response to the determination of the roll of the user’s head, cause the patient image capture device to roll in a motion corresponding to the roll of the user’s head [0055, 0060; see the camera control and processor to control actuator based on the tracking of the roll spatial orientation]. It would have been obvious to the skilled artisan to modify Ruiz Morales, to control the camera to roll as taught by Cleveland, in order to improve the manipulation of the camera based on user movement, which facilitates robotic control.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793